NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30099

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00019-TSZ

 v.
                                                MEMORANDUM*
JULIO GALINDO-MARTINEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Julio Galindo-Martinez appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

illegal reentry after deportation, in violation of 18 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Galindo-Martinez contends that his above-Guidelines sentence is

substantively unreasonable. He argues that the district court’s upward variance

was improper because it was based on his criminal history, which was already

reflected in the Guidelines calculation.

      The district court did not abuse its discretion in imposing Galindo-

Martinez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Galindo-Martinez’s

criminal and immigration history. See Gall, 552 U.S. at 51. Several of Galindo-

Martinez’s prior convictions were too old to be counted in his criminal history

score under the Guidelines. Furthermore, a district court may vary upward based

on factors already incorporated into the Guidelines calculations. See United States

v. Christensen, 732 F.3d 1094, 1100-01 (9th Cir. 2013).

      AFFIRMED.




                                           2                                  17-30099